DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 17 August 2021 have been fully considered but they are not persuasive.
Applicant argues that Keske does not disclose and would not anticipate the limitations from canceled claim 7 that were added to independent claims 1 and 17; the examiner respectfully disagrees. Applicant’s arguments attach extra limitations to the claims that are not required by the claims. Note that the limitation “including” is defined by the Merriam-Webster Online Dictionary as “to take in or comprise as a part of a whole or group; to contain between or within.” When the claim limitations “a first squeeze film damper cup including a first outer race” and “a second squeeze film damper cup including a second outer race” are given their broadest reasonable interpretation, the disclosed invention of Keske clearly discloses a first/second squeeze film damper cup including, or containing within, a first/second outer race, respectively. Applicant’s arguments seem to interpret said limitations as if they require the first/second squeeze film damper cup being integrally formed with a first/second outer race, respectively, which attaches extra limitations not required by the claims, therefore, the arguments are not persuasive and the claim rejections are maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first rolling element, a second rolling element, a first biasing member, a second biasing member in claim 1 and claim 17; an anti-rotation element in claim 8 and claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keske (US 4,329,000).

Regarding claim 17, Keske teaches a bearing assembly (Fig.1) for supporting rotation of a shaft (Fig.1, 19) in a turbocharger (column 2 line 49-51), said bearing assembly comprising: 
an inner race (Fig.1, 16) extending along an axis and configured to be coupled to the shaft between first and second shaft portions of the shaft (Fig.1); 
a first squeeze film damper cup (column 3 line 44-49, note “damping film” and spring retainers should recite 34 -- not 38 --, and 40; these components cooperate with first and outer races) including a 
a second squeeze film damper cup (column 3 line 44-49, note “damping film” and spring retainers should recite 34 -- not 38 --, and 40; these components cooperate with first and outer races) including a second outer race (Fig.1, 28), with said second outer race spaced radially from said inner race, spaced from said first outer race along said axis, and configured to be proximate to the second shaft portion of the shaft (Fig.1); 
a first rolling element (this element is interpreted under 35 U.S.C. 112(f) as a ball, cylindrical, bushing or roller bearing, and equivalents thereof. Keske teaches a ball bearing, Fig.1, 12) disposed between said first outer race and said inner race for supporting rotation of the shaft (Fig.1); 
a second rolling element (this element is interpreted under 35 U.S.C. 112(f) as a ball, cylindrical, bushing or roller bearing, and equivalents thereof. Keske teaches a ball bearing, Fig.1, 14) disposed between said second outer race and said inner race for supporting rotation of the shaft (Fig.1); 
a first biasing member (this element is interpreted under 35 U.S.C. 112(f) as springs, coiled springs or wave springs, and equivalents thereof. Keske teaches a spring, Fig.1, 38) coupled to said first outer race and configured to bias said first outer race toward said second outer race and against said first rolling element to preload said first rolling element (Fig.1); and 
a second biasing member (this element is interpreted under 35 U.S.C. 112(f) as springs, coiled springs or wave springs, and equivalents thereof. Keske teaches a spring, Fig.1, 44) coupled to said second outer race and configured to bias said second outer race toward said first outer race and against said second rolling element to preload said second rolling element (Fig.1).

Regarding claim 21, Keske further teaches the turbocharger including a housing (Fig.1, 48) configured to be disposed about the bearing assembly, wherein at least one of said first squeeze film .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 11 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Keske (US 4,329,000).

Regarding claim 1, Keske teaches a turbocharger (column 2 line 49-51, note “turbocharger”) for delivering compressed air to an internal combustion engine (Note that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction, see MPEP 2111.02 II), said turbocharger comprising: 

a compressor wheel coupled to said first shaft portion of said shaft (inherent feature of turbochargers, a compressor wheel is normally coupled to the left or right portion of shaft 19); 
a turbine wheel coupled to said second shaft portion of said shaft (inherent feature of turbochargers, a turbine wheel is normally coupled to the other of left or right portion of shaft 19); and 
a bearing assembly (Fig.1) disposed between said first and second shaft portions of said shaft and coupled to said shaft for supporting rotation of said shaft (Fig.1), said bearing assembly comprising: 
an inner race (Fig.1, 16) coupled to said shaft between said first and second shaft portions of said shaft (Fig.1); 
a first squeeze film damper cup (column 3 line 44-49, note “damping film” and spring retainers should recite 34 -- not 38 --, and 40; these components cooperate with first and outer races) including a first outer race (Fig.1, 26), with said first outer race spaced radially from said inner race and configured to be proximate to the first shaft portion of the shaft (Fig.1); 
a second squeeze film damper cup (column 3 line 44-49, note “damping film” and spring retainers should recite 34 -- not 38 --, and 40; these components cooperate with first and outer races) including a second outer race (Fig.1, 28), with said second outer race spaced radially from said inner race, spaced from said first outer race along said axis, and configured to be proximate to the second shaft portion of the shaft (Fig.1); 
a first rolling element (this element is interpreted under 35 U.S.C. 112(f) as a ball, cylindrical, bushing or roller bearing, and equivalents thereof. Keske teaches a ball bearing, Fig.1, 12) disposed between said first outer race and said inner race for supporting rotation of said shaft (Fig.1); 

a first biasing member (this element is interpreted under 35 U.S.C. 112(f) as springs, coiled springs or wave springs, and equivalents thereof. Keske teaches a spring, Fig.1, 38) coupled to said first outer race and configured to bias said first outer race toward said second outer race and against said first rolling element to preload said first rolling element (Fig.1); and 
a second biasing member (this element is interpreted under 35 U.S.C. 112(f) as springs, coiled springs or wave springs, and equivalents thereof. Keske teaches a spring, Fig.1, 44) coupled to said second outer race and configured to bias said second outer race toward said first outer race and against said second rolling element to preload said second rolling element (Fig.1).
In the alternative, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the turbocharger bearing assembly of Keske by coupling a compressor wheel to said first shaft portion and a turbine wheel to said second shaft portion because this would ensure the turbocharger has the necessary components to perform the intended function of compressing a gas flow with a compressor wheel while powering the compressor wheel with energy extracted by a turbine wheel coupled via a shaft to the compressor wheel.

Regarding claim 2, Keske further teaches said first outer race has a first race surface (Fig.2, note race surface 33 would be similar to unnumbered race surface of first outer race 26 in Fig.1) angularly tilted relative to said axis that is in contact with said first rolling element (Fig.1), and said second outer race has a second race surface (Fig.1/2, 33) angularly tilted relative to said axis that is in contact with said second rolling element (Fig.1/2).

claim 3, Keske further teaches said first race surface is configured to exert a first force against said first rolling element in a first direction to preload said first rolling element (Fig.1), and said second race surface is configured to exert a second force against said second rolling element in a second direction to preload said second rolling element (Fig.1/2).

Regarding claim 4, Keske further teaches said first direction that said first force is configured to be exerted is both radially toward said shaft and axially toward said second outer race (Fig.1, note that race surface of first outer race 26 exerts forces as claimed in the radial and axial directions), and wherein said second direction that said second force is configured to be exerted is both radially toward said shaft and axially toward said first outer race (Fig.1/2, note that race surface 33 of second outer race 28 exerts forces as claimed in the radial and axial directions).

Regarding claim 5, Keske further teaches said first and second race surfaces are concave (Fig.1/2).

Regarding claim 8, Keske further teaches at least one of said first squeeze film damper cup, said first outer race, said second squeeze film damper cup, and said second outer race has an anti-rotation element (this element is interpreted under 35 U.S.C. 112(f) as a pin, a bolt, a stud, or any other male member, and equivalents thereof. Keske teaches a spring male protrusion, Fig.1, 36/42) configured to prevent rotation between a housing disposed about said bearing assembly and said at least one of said first squeeze film damper cup, said first outer race, said second squeeze film damper cup, and said second outer race (Fig.1, 36/42; note 36/42 prevents rotation between first and second outer races and first and second squeeze film damper cups, respectively).

claim 11, Keske further teaches said inner race is a unitary component (Fig.1, 16).

Regarding claim 14, Keske further teaches said first race surface of said first outer race is angularly tilted 60 to 85 degrees relative to said axis (Fig.1, note that portions of first race surface of first outer race 26 are tilted as claimed).

Regarding claim 15, Keske further teaches said second race surface of said second outer race is angled 60 to 85 degrees relative to said axis (Fig.1, note that portions of second race surface 33 of second outer race 28 are tilted as claimed).

Regarding claim 16, Keske further teaches said first rolling element is a first ball bearing (Fig.1, 12) and said second rolling element is a second ball bearing (Fig.1, 14).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keske (US 4,329,000) as applied to claim 2 above, and further in view of legal precedent.
Keske teaches all the limitations of claim 2, however, does not explicitly teach said first and second race surfaces are planar. However, it is noted that applicant has not disclosed that having said first and second race surfaces being planar results in an unpredicted result not seen in the prior art and it appears that the invention would perform equally well with first and second race surfaces as taught by Keske (Fig.1). Accordingly, absent persuasive evidence that said first and second race surfaces being planar is functionally significant, the limitations above constitute a matter of choice of changes in shape and fail to patentably distinguish over the prior art. See MPEP 2144.04(IV)(b).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keske (US 4,329,000) as applied to claim 1 above, and further in view of McKeirnan (US 7,371,011 B2).

Regarding claim 12, Keske teaches all the limitations of claim 1, however, does not explicitly teach said inner race includes a first inner race disposed between said first outer race and said shaft and includes a second inner race disposed between said second outer race and said shaft, with said first inner race and said second inner race being separate components.
McKeirnan teaches a turbocharger bearing system (Fig.1). McKeirnan further teaches the bearing system including an inner race (Fig.1, 36/48) that includes a first inner race (Fig.1, 36 on the left) disposed between a first outer race (Fig.1, 38 on the left) and a shaft (Fig.1, 12) and includes a second inner race (Fig.1, 36 on the right) disposed between a second outer race (Fig.1, 38 on the right) and said shaft (Fig.1), with said first inner race and said second inner race being separate components (Fig.1) and a spacer (Fig.1, 48) between first and second inner races (Fig.1); this configuration is a potential embodiment where first and second inner races are separate from each other and the spacer and another embodiment where first and second inner races are integrally formed with the spacer (column 7 line 2-5), both alternatives providing inner races for a bearing system.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the turbocharger bearing of Keske by having said inner race includes a first inner race disposed between said first outer race and said shaft and includes a second inner race disposed between said second outer race and said shaft, with said first inner race and said second inner race being separate components as taught by McKeirnan because this configuration is a potential alternative of providing inner races for a bearing system.

claim 13, Keske and McKeirnan further teach said bearing assembly further comprises a spacer (McKeirnan Fig.1, 48) disposed between said first inner race and said second inner race to hold said first inner race between said first outer race and said shaft (McKeirnan Fig.1), and to hold said second inner race between said second outer race and said shaft (McKeirnan Fig.1).

Allowable Subject Matter
Claims 9-10 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following limitations were not found in the prior art:
at least one of said first outer race and said first squeeze film damper cup has a first shoulder extending radially away from said shaft that is directly coupled to said first biasing member to bias said at least one of said first outer race and said first squeeze film damper cup toward said second outer race, and at least one of said second outer race and said second squeeze film damper cup has a second shoulder extending radially away from said shaft that is directly coupled to said second biasing member to bias said at least one of said second outer race and said second squeeze film damper cup toward said first outer race;
the closest prior art reference (Keske) discloses the first and second squeeze film damper cup including a first (Fig.1, 35) and second (Fig.1, 41) shoulder extending radially from said shaft, however, the first and second shoulders extend radially inward to said shaft instead of radially away; a 
no other prior art reference was found that would anticipate or could be used to establish a prima facie case of obviousness for the limitations above and including the claims from which claims 9 and 22 depend from.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Primary Examiner, Art Unit 3745